          Case 7:19-cv-03629-PMH Document 63 Filed 03/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JORDAN L. MOORE,

                                   Plaintiff,
                                                                   19-CV-03629 (PMH)
                       -against-
                                                                          ORDER
 CITY OF YONKERS, et al.,

                                   Defendants.

PHILIP M. HALPERN, United States District Judge:

       On March 26, 2021, the Court held a status conference during which pro se Plaintiff and

counsel for Defendants appeared via telephone. Counsel for Defendants are directed, by April 9,

2021, to notify Plaintiff and the Court that (1) Plaintiff’s family may retrieve Plaintiff’s belongings

from the Yonkers Police Department and (2) Defendants have obtained the balance of the sealed

documents relevant to this action. Thereafter, Defendants may arrange for and take Plaintiff’s

deposition on or before April 30, 2021 and counsel for Defendants shall notify the Court that the

deposition has been completed by April 30, 2021.

       Counsel for Defendants is directed to mail a copy of this Order to Plaintiff at the address

provided on the docket and provide proof of service on the docket.



                                                 SO ORDERED.

 Dated:    March 26, 2021
           White Plains, New York

                                                   PHILIP M. HALPERN
                                                   United States District Judge
Case 7:19-cv-03629-PMH Document 63 Filed 03/26/21 Page 2 of 2




            DEFENDANTS AND SERVICE ADDRESSES

    Sergeant Stephan Pietre
    Downstate Correctional Facility
    121 Red Schoolhouse Road
    P.O. Box 445
    Fishkill, NY 12524-0445

    Officer Kendre Lyons
    Downstate Correctional Facility
    121 Red Schoolhouse Road
    P.O. Box 445
    Fishkill, NY 12524-0445
